Citation Nr: 0928470	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to July 1984.  
He also had service in the Army National Guard of Nebraska 
from March 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is not related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claim, a 
July 2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, and his Army National Guard treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with a VA examination with 
regard to his claim, and he has not indicated that he found 
this examination to be inadequate.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
addition, the Board finds that the VA examination obtained in 
this case is more than adequate, as it provided sufficient 
detail to determine whether the Veteran's bilateral hearing 
loss was related to service.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini, 18 Vet. App. at 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  In his July 2007 claim form, he 
reported that he had bilateral hearing loss due to exposure 
to loud noise and the concussion of firing tanks while 
working as a crewmember.  He stated that, during summer camp 
in the Nebraska National Guard at Fort Carson, Colorado in 
1985, he was beside a tank when it fired.  He noted that, 
every summer during the four years that he was in the 
National Guard, he went to summer camp and performed weekend 
drills where he would fire tanks.  He also reported exposure 
to the loud noise of firing machine guns and pistols during 
summer camp and "week-end firing AT's" without hearing 
protection.  In a July 2007 hearing questionnaire, the 
Veteran noted occupational noise exposure as a railcar 
inspector, but stated that he used hearing protection.  He 
also indicated that he had recreational noise exposure from 
riding motorcycles and hunting with hearing protection.

Initially, the Board acknowledges the Veteran's contentions 
that his current bilateral hearing loss is the result of 
noise exposure during his service in the Nebraska Army 
National Guard.  However, the Veteran is not entitled to 
benefits for a disability incurred during state National 
Guard service unless his National Guard unit was called to 
active Federal service by the President of the United States, 
or unless he performed "full-time duty" under the 
provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 
2002).  See Allen v. Nicholson, 21 Vet. App. 54 (2007) 
(Section 12401 of title 10, United States Code, provides that 
"members of the Army National Guard of the United States and 
the Air National Guard of the United States are not in active 
Federal service except when ordered thereto under law."  10 
U.S.C.A. § 12401 (West 2002)).  Thus, a member of the 
National Guard holds a status as a member of the federal 
military or the state militia, but never both at once.  See 
Perpich v. Department of Defense, 496 U.S. 334 (1990)); see 
also Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 
2003) ("members of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor").  The 
Veteran's National Guard records do not show that his 
National Guard service qualified as Federal service, and 
therefore, he is not entitled to VA benefits for service 
connection for any bilateral hearing loss incurred as a 
result of noise exposure during his National Guard service.

However, the Veteran did have active duty service from May 
1984 to July 1984.  Accordingly, the Board will consider 
whether service connection for bilateral hearing loss is 
warranted based on this active duty service.

The Board observes that, although the Veteran's service 
treatment records were requested and provided, the Veteran's 
claims file does not reflect that he had any medical 
treatment during his period of active duty service from May 
1984 to July 1984.  In addition, the National Guard medical 
treatment records are negative for any diagnosis of or 
treatment for bilateral hearing loss.  A February 1983 
National Guard entrance examination reveals that the 
Veteran's ears were normal.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
-
25
LEFT
20
5
0
-
15

A November 1985 National Guard separation examination also 
reflects that the Veteran's ears were normal on examination.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
5
0
5
LEFT
25
20
5
10
15

In a report of medical history, completed at that time, the 
Veteran denied a history of ear trouble and hearing loss.

In September 2007, the Veteran underwent a VA audiological 
examination.  The Veteran complained of trouble hearing, and 
reported that he noticed hearing loss after an acoustic 
injury involving tanks.  He reported noise exposure while on 
the firing line with tanks and in the middle of a tank when a 
concussion discharged.  He reported that his ear bled for a 
while.  He also noted noise exposure from truck engines and 
gunfire without the use of hearing protection.  The Veteran 
reported post-service occupational noise exposure from 
working in a railcar repair shop with the use of hearing 
protection.  He stated that he farmed without the use of 
hearing protection.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
40
LEFT
20
15
15
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in both the left and the right ear.  The diagnoses 
were mild sensorineural hearing loss at 4000 Hertz 
bilaterally and excellent word recognition scores 
bilaterally.  After reviewing the Veteran's claims file and 
conducting an interview and an examination of the Veteran, 
the VA examiner concluded that "it is not likely the hearing 
loss is the result of noise exposure in the military."  The 
examiner explained that review of the audiometric testing 
reveals that the results from 1983 were no worse than the 
results from 1985.

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss.  
Initially, the Board observes that the September 2007 VA 
examination report reveals that the Veteran has bilateral 
hearing loss for VA purposes.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation); see also 38 C.F.R. § 3.385.  

Although the medical evidence shows a bilateral hearing 
disability for VA purposes under the provisions of 38 C.F.R. 
§ 3.385, there is no medical evidence that the Veteran's 
current bilateral hearing loss is related to his active duty 
service from May 1984 to July 1984.  See Hickson, 12 Vet. 
App. at 253.  In addition, the Veteran does not contend that 
his bilateral hearing loss is related to active duty service.  
By his own statements, the Veteran asserts that his bilateral 
hearing loss is related to noise exposure during his National 
Guard service, and not his active duty service.  As explained 
above, the Veteran's National Guard service does not qualify 
as Federal service for benefits purposes.

The only medical opinion of record states that the Veteran's 
current bilateral hearing loss is not related to his military 
service.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's bilateral hearing loss to 
service or to any incident of service.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for bilateral hearing loss is over 
25 years after his period of active duty service ended.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there is no 
medical evidence which provides the required nexus between 
the Veteran's active military duty and bilateral hearing 
loss, service connection for bilateral hearing loss is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


